Dissenting Opinion by
Me. Justice Benjamin B. Jones:
The court below construed the fifteenth paragraph of the decedent’s will as manifesting an intent on decedent’s part to dispose of his entire residuary estate and to create thereof a trust for charitable purposes as a memorial-for certain relatives. A majority of this *262Court now affirms this construction; from that action, I must register my dissent.
Mr. Little may have intended to create a trust for charitable purposes of his entire residuary estate but, in my opinion, the language employed by him fails to demonstrate such intent. Nor do I feel that such intent can be gleaned from a review of the personal life and expressed affections of the decedent upon which the majority of this Court have relied most strongly. The conclusion arrived at by the majority of this Court rewrites paragraph fifteen to accomplish what it believes Mr. Little intended. Absent language in this will clearly expressive of such an intent, I stand opposed to incorporating into paragraph fifteen what Mr. Little may have intended.